Citation Nr: 0605987	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  96-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement an increased evaluation for lumbosacral 
strain with myositis of the lumbar area, narrowing of the 
disc space, and degenerative disc disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for dysthymic 
disorder with reactive depression, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied increased evaluations for 
lumbosacral strain with myositis of the lumbar area, 
narrowing of the disc space, and degenerative disc disease, 
evaluated as 40 percent disabling; and dysthymic disorder 
with reactive depression, evaluated as 30 percent disabling.  
The RO also denied the claim of entitlement to a total 
disability evaluation based on individual unemployability.  

The Board issued a decision in March 1999 that denied 
increased evaluations of the veteran's low back disability 
and dysthymic disorder.  The Board also noted that the 
veteran had submitted a statement in April 1998 wherein he 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to a total disability evaluation based on 
individual unemployability.  The veteran appealed this 
decision.

In April 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted a motion of the Secretary and 
vacated and remanded the Board's March 1999 decision.  The 
motion indicated that a remand was necessary in order to cure 
due process deficiencies.  Specifically, the Secretary 
indicated that the veteran's appeal had to be readjudicated 
under the newly enacted Veterans Claim Assistance Act of 2000 
(VCAA).

In November 2003, the Board remanded the matter to the RO via 
the AMC for the purpose of obtaining additional evidence and 
proving proper VCAA notification.  The matter was returned to 
the Board in December 2005.

As discussed above, the record includes an April 1998 
statement from the veteran expressing his desire to withdraw 
his appeal on the issue of entitlement to a total disability 
evaluation based on individual unemployability.  However, in 
a statement received in April 2002, the veteran's attorney 
asserted that the appeal should be reinstated.  He said never 
received the RO's letter seeking to confirm the withdrawal 
because the letter was sent to his old mailing addresses.  As 
such, and because the March 1999 Board decision that 
addressed the withdrawal has been vacated, the claim of 
entitlement to a total disability evaluation based on 
individual unemployability has been reinstated.

The issues of entitlement to an increased disability 
evaluation for dysthymic disorder with reactive depression 
and a total disability evaluation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence that the veteran's low back disability 
has resulted in unfavorable ankylosis of the entire 
thoracolumbar spine; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbosacral 
strain with myositis of the lumbar area, narrowing of the 
disc space, and degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

By letters dated in February 2004 and June 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for an increased rating, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims for a higher disability evaluation.  
The June 2005 letter specifically informed the veteran that 
he should submit any evidence or information in his 
possession that he felt pertained to his claim for a total 
disability evaluation based on individual unemployability, 
which was noted to include his claim for increased disability 
evaluations.  The February 2004 and June 2005 letters 
therefore provided notice of all four notice elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  


The October 1995 rating decision, March 1996 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in September 1998, May 2004, September 2005 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims for  an increased 
rating.  The May 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Records and reports have been obtained from VA and non-VA 
health care providers including, but not limited to, C.J. 
Schneider, Ph.D., North Colorado Medical Center, M. 
Grossnickle, M.D., T. Heare, M.D., M. Lee, M.D., Greely 
Orthopedic Association, the Sheridan VA Medical Center 
(VAMC), and the Riverton VAMC.  Decisions from the Social 
Security Administration (SSA), and the records it considered 
in making those decisions, have also been considered.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claims on appeal.  
Indeed, in a statement received in September 2005, the 
veteran's attorney reported that the veteran "nothing 
further to submit for his claim."  The veteran was afforded 
VA examinations in December 1995 and March 2004 for the 
purpose of determining the nature and severity of his low 
back disability.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
February 2004 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.   Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2004.  


Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)


The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Service connection for myositis of the lumbar area was 
granted in June 1977.  A noncompensable disability evaluation 
was assigned.  Thereafter, by a rating action dated in March 
1979, the noncompensable rating assigned to the veteran's low 
back disability was increased to 40 percent, effective from 
June 1977.  The veteran's low back disability was also 
recharacterized as lumbosacral strain with myositis, 
narrowing of disc space, and degenerative disc disease.  The 
40 percent rating remained in effect until the veteran filed 
his claim for an increased evaluation in December 1994.  

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met.  The veteran is already receiving 
the maximum rating for loss of range of motion of the lumbar 
spine under the "old" and "new" rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  The veteran is also 
receiving the maximum schedular rating for chronic 
lumbosacral strain under Diagnostic Code 5295.  Therefore, 
the only means by which a higher rating could be assigned 
would be if there is evidence unfavorable ankylosis of the 
entire thoracolumbar spine; pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, although the VA examination of March 2004 indicated 
that the veteran was unable to bend his lumbar spine at all, 
there were no findings pertaining to ankylosis.  An X-ray 
taken at that time showed narrowing of the disc space but no 
actual fixation or fusion of the vertebrae.  The veteran 
himself stated that his inability to move was the result of 
pain rather than actual immobility of the joint.  The Board's 
attention is also drawn to a November 2002 received from Dr. 
Heare that indicated that the veteran retained some range of 
motion of the lumbar spine.  A March 2003 treatment report 
from Dr. Heare noted that the veteran was capable of bending 
forward to his mid shin, that he had some decrease in 
rotation, and that he was "just short of full extension."  
As there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine, a higher disability evaluation under the 
"old" Diagnostic Code 5289 or "new" Diagnostic Code 5240 
would be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  The December 1995 VA examination indicated that 
the veteran's deep tendon reflexes were two plus in his knees 
and one plus in his ankles.  There was also no tenderness of 
the lumbar spine, sciatic notch tenderness, or lumbar spasm.  
Similar findings were made at the veteran's March 2004 VA 
examination.  While he complained of pain radiating into both 
his legs, the veteran reported that he was not currently 
receiving any therapy or medication for his low back 
disability.  He said that he experienced incapacitating 
episodes about once a month, and that there had only been 12 
days over the past year where he had experienced an 
incapacitating episode.  There was some mild paralumbar spasm 
noted to deep palpation.  His neurological examination was 
essentially normal.  Private medical records are likewise 
absent any findings of pronounced intervertebral disc 
syndrome or any type of incapacitating episodes due 
intervertebral disc syndrome.  In fact, Dr. Heare in March 
2004 described the veteran's back disability as being "not 
that bad."  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the sciatic or 
peroneal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521.  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that veteran was 
unable to bend in any direction when he was examined in March 
2004.  The examiner nevertheless stated that he could not 
assign any additional range of motion loss for "the DeLuca 
issues" such as flare-ups of pain, incoordination, or 
weakness because the veteran's refusal or inability to move.  
He said the veteran's non-cooperation prevented him from 
being to accurately assess the severity of his disability.  
The examiner believed, however, that the severity of the 
veteran's degenerative disc condition was "mild to 
moderate."  The records received from Dr. Heare and December 
1995 VA examination also show only mild to moderate loss of 
function.  The Board again notes that Dr. Heare described the 
veteran's back disability as being "not that bad" in March 
2004.  Thus, even in considering the tenets of 38 C.F.R. 
§§ 4.40, 4.45, 4.50, the Board finds that a disability 
evaluation in excess of 40 percent under the rating criteria 
for intervertebral disc syndrome is not warranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  There is also no objective evidence 
that the veteran's low back disability has caused marked 
interference with employment.  Records received from the 
Social Security Administration do show that the veteran's 
unemployment is the result of service connected and 
nonservice-connected psychiatric problems.  The report of the 
March 2004 VA examination indicated that it was not possible 
determine whether the veteran's back disability prevented 
employment because of his refusal to fully partake in the 
examination.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with myositis of the lumbar area, narrowing of the disc 
space, and degenerative disc disease is denied.

REMAND

With respect to the claim for an increased evaluation for 
dysthymic disorder with reactive depression, additional 
development is necessary.  Specifically, the Board finds that 
there is a profound disparity in the medical evidence that 
describes the nature and severity of the veteran's dysthymic 
disorder.  On one hand, reports from Dr. Schneider dated in 
March 2002 and September 2004 depict the veteran's dysthymic 
disorder as being severe and overwhelming and warranting a 70 
percent disability rating.  She also indicated that the 
veteran was unemployable as a result of his psychiatric 
illness.  Her reports were based on interviews with the 
veteran and his family members and a review of the entire 
medical file.

The reports of VA examinations conducted in December 1995 and 
March 2004 contained almost mirror opposite conclusions, 
however.  Following a mental status evaluation and review of 
the claims file, the VA examiner in December 1995 described 
the veteran as having "only minimal symptoms of dysthymia" 
that consisted of some decreased energy and concentration.  A 
similar assessment was made when the veteran was examined in 
March 2004.  The examiner determined that the veteran's 
dysthymic disorder was in "remission," and that there were 
"no signs or symptoms of any psychopathology."  He said he 
could find no psychological reason why the veteran could not 
be gainfully employed.  Rather, the examiner implied that the 
veteran was malingering, and that he had embellished all his 
psychological symptoms.  The March 2004 examination was also 
based on a review of the complete claims folder.

In view of the foregoing, the Board finds itself unable to 
render an informed decision on the true nature and severity 
of the veteran's dysthymic disorder.  The discrepancies 
between the reports from Dr. Schneider and the VA examiner 
are too extreme to be rationalized.  The status of a 
disability is a medical determination which must be made from 
the records, without resort to independent medical judgment 
of the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Another psychiatric examination is needed to provide this 
clarification.  

The Board is aware of the veteran's reluctance to participate 
in another VA examination and does not wish to put him 
through any undue duress.  However, as the veteran has 
participated in examinations conducted by Dr. Schneider (a 
private psychologist) without any apparent difficulty, the 
Board is asking for the RO to arrange for the veteran to be 
afforded a fee basis psychiatric examination.  The Board must 
emphasize that the veteran's participation in this 
examination is of the utmost importance in determining the 
true nature and severity of his dysthymic disorder, and that 
he is hereby notified that failure to report for the 
scheduled fee-basis examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2005).

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to an increased evaluation 
for dysthymic disorder could impact the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's increase rating claim.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  In conjunction with his attorney, the 
RO should arrange for the veteran to be 
afforded a fee basis psychiatric 
examination to ascertain the current 
severity of his service-connected 
dysthymic disorder with reactive 
depression.  The veteran's claims folders 
must be reviewed by the examiner in 
conjunction with the examination.  

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
dysthymic disorder with reactive 
depression.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's dysthymic disorder 
with reactive depression on his social 
and industrial adaptability.   

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's dysthymic disorder with 
reactive depression consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.  

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is requested to 
express an opinion as to the degree of 
occupational impairment attributable to 
the service-connected dysthymic disorder 
with reactive depression, as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected dysthymic disorder with 
reactive depression and whether any 
limitation on employment is likely to be 
permanent.  

The examiner should reconcile his/her 
opinion with findings and conclusions 
made the December 1995 and March 2004 VA 
examination reports and the reports 
provided by Dr. Schneider in March 2002 
and September 2004.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached

2.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  If the veteran fails to report 
for the requested  examination, citation 
of 38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


